Citation Nr: 1343284	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  06-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for metastasized stomach cancer, including metastasis to the liver and esophagus, to include as a result of exposure to herbicides, for accrued benefit purposes.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), for accrued benefit purposes.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes, for accrued benefit purposes.

5.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound, for accrued benefit purposes.

6.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU), for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1974.  He died in April 2005.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland. Ohio. 

The Veteran's original service connection claim included PTSD, but in the instant decision, the Board has expanded the claim to include all acquired psychiatric disorders.  The Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a specific disease may include claims for service connection for any other disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issues are properly identified on the cover page of this decision.

Additionally, the Veteran's claim of service connection for cancer was separated into three different claims-stomach cancer, esophageal cancer, and liver cancer.  As will be discussed below, the Veteran had stomach cancer that metastasized into the liver and esophagus.  The Board finds that the cancer issue is best identified as on the cover page of this decision.  

In May 2007, the appellant testified at a video conference hearing at the RO in Huntington, West Virginia, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

The appellant's claim was most recently remanded in August 2011 for further development, and was sent for two VHA opinions in 2013.  The case has since been returned to the Board for adjudication.  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issue of entitlement to the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  Metastasized stomach cancer, to include metastasis to the liver and esophagus, was not manifest during service or within one year of separation from service, and is not attributable to service, to include exposure to herbicides such as Agent Orange.

3.  Prior to April 2005, the evidence of record does not establish a diagnosis of chronic PTSD that is etiologically related to a stressful event during service.

4.  There is no competent evidence prior to April 2005 relating any other current psychiatric diagnosis to an incident of service.

5.  Hypertension was not manifest during service or within one year of separation from service, and is not attributable to service or a service-connected disability.  

6.  Prior to his death, the Veteran's service-connected disabilities included chronic obstructive pulmonary disease (COPD), rated as 60 percent disabling, and diabetes mellitus, rated as 20 percent disabling.  His combined rating was 70 percent.  

7.  Prior to his death, the Veteran met the schedular requirements for a TDIU, but his service-connected disabilities did not preclude him from obtaining and retaining substantially gainful employment.  

8.  The preponderance of the evidence is against finding that the Veteran's service connected disabilities rendered him unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  Metastasized stomach cancer, including metastasis to the liver and esophagus, was not incurred in or aggravated by military service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. § 1110, 1112, 1113, 1131, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002) 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310 (2013).

4.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).

5.  The criteria for entitlement to special monthly compensation based on the need for regular aid and attendance are not met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.159 , 3.351, 3.352 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the appellant is expected to provide; and (4) request that the appellant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the appellant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The appellant was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letter informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the appellant how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The September 2011 letter informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death (diabetes mellitus and COPD), what information and evidence was needed to support a claim for DIC.  As such, the Board concludes that the letter provided the information to the appellant prescribed in Hupp. 

The Board notes that the September 2011 notice letter was not issued prior to the initial adjudication of the appellant's claim in September 2005.  Her claim, however, was subsequently readjudicated in a September 2012 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial. 

Additionally, the service connection claims for cancer, PTSD, hypertension, and the SMC and TDIU claim are for accrued benefits purposes, and thus the scope of evidence that may be reviewed is limited to the evidence that was before the VA at the time of the Veteran's death.  This includes evidence constructively before the VA (i.e., VA treatment records or other federal records).  Any additional private treatment records which were not in the claims file prior to the Veteran's death would not be included in an analysis for accrued benefits purposes, and therefore, the appellant has not been prejudiced by VA's failure to provide notice of the requirements

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence the appellant is required to submit in this case; and (2) based on the appellant's contentions as well as the communications provided to the appellant by VA, it is reasonable to expect that the appellant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the appellant has been continuously represented by an experienced national service organization and has submitted argument in support of her claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the appellant has actual knowledge as to the information and evidence necessary for her to prevail on her claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the appellant  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

In this case, the Veteran's claims file was sent to VHA specialists March 2013 and May 2013.  The specialists considered the Veteran's medical history and the appellant's contentions, as well as the service treatment records, post-service treatment records, and certificate of death.  Based on the foregoing, one specialist concluded that the Veteran's metastatic stomach cancer was not due to or aggravated by an event, disease, or injury incurred during active service, nor was it due to presumed exposure to herbicides.  As described more fully below, the May 2013 specialist opined that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  Therefore, as the opinions were based on review of the claims file, including the appellant's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions provided are adequate.  

Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the appellant's service connection claims for accrued benefits.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the appellant's claim.

The evidence of record provides sufficient information to adequately evaluate the claims.  As noted above, accrued benefits determinations are made based upon the evidence of record at the time of the Veteran's death.  The appellant and her representative have not notified the Board of any missing evidence that was constructively before the VA at the time of his death, and additional medical opinions gathered after his death would not be applicable for the accrued benefits claims.  

Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Accrued Benefits

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996). 

Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Pursuant to 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in April 2005.  The appellant filed her accrued benefits claims in May 2005; thus, her claims were timely filed.  Id.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The Veteran's service records clearly demonstrate that he served in the Republic of Vietnam during the required period.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange, in service.  See id.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  The regulations, however, do not provide presumptive service connection for metastasized stomach cancer, nor does it provide presumptive service connection for esophagus or liver cancer, based on exposure to Agent Orange.  38 C.F.R. § 3.307 , 3.309.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).

The Secretary clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for metastasized stomach cancer.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  This determination was made by the Secretary in conjunction with research and studies performed by the National Academy of Science (NAS). Conversely, the Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232 , 592233 (Nov. 2, 1999). 

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis.  Again, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.303(f)  by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

SMC Based on Aid and Attendance 

SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2013). 

VA considers the following factors in order to determine whether a veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2013).

A veteran need not demonstrate all of these conditions in order to obtain SMC  based on aid and attendance.  Instead, VA considers the particular personal functions that the Veteran is unable to perform in connection with his condition as a whole.  Rather than meeting all of the above criteria, the veteran need only demonstrate that he is so helpless as to need regular aid and attendance, not that there is a constant need.  See 38 C.F.R. § 3.352(a) (2013); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that the evidence of record must demonstrate at least one factor for a grant of SMC  based on need for aid and attendance).

In addition, a "bedridden" veteran also warrants the regular aid and attendance of another person.  See 38 C.F.R. § 3.352(a) (2013).  The term "bedridden" means the condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  See 38 C.F.R. § 3.352(a) (2013).

Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

TDIU 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Factual Background and Analysis

Accrued Benefits 

Prior to his death, the Veteran sought service connection for hypertension, stomach cancer, esophageal cancer, liver cancer, PTSD, and entitlement to SMC for aid and attendance benefits and entitlement to a TDIU.  

As noted above, the Board may only look to the evidence of record at the time of the Veteran's death to determine entitlement to accrued benefits.  This includes any VA treatment records that are deemed to be in VA's constructive possession.  Again, the Veteran died in April 2005.  

Cancer

Prior to his death, the Veteran contended that his stomach cancer, which metastasized to his liver and esophagus, was directly related to his military service or due to exposure to Agent Orange. The evidence of record shows that the Veteran served in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicides such as Agent Orange.  

The Veteran's STRs are devoid of any treatment for stomach, liver, or esophageal cancers.  Indeed, he was treated for recurrent stomach problems in August 1974, which the Veteran thought was related to an ulcer.  Upon evaluation, the treating professional indicated that the Veteran was symptomatic for dyspepsia (indigestion).  There were no additional treatment records showing stomach, liver, or esophagus complaints or disorders.

The Veteran was diagnosed as having stomach cancer in December 2004, following which it was determined that it had metastasized to the liver and esophagus.  As such, was not separately diagnosed as having liver or esophageal cancer, but it was considered metastasized stomach cancer.  

The crucial question, therefore, is whether the Veteran's metastasized stomach cancer was caused or aggravated by the military service, to include exposure to herbicides while serving in Vietnam.  Based on the foregoing, the Board concludes it was not.

As noted above, stomach, esophageal, and liver cancer, have not been shown to be presumptively related to exposure to herbicides.  Nevertheless, the Veteran may still be entitled to service connection for his claimed cancers if the evidence shows that it is directly related to his military service.  

In reaching that determination, the Board notes that no medical professional has linked the Veteran's stomach cancer to his military service.  In that regard, the Board finds that private treatment records showing metastasized stomach cancer, but not linking it to any exposures in service of significant probative value.  

As noted in the duty to assist section above, for accrued benefits purposes, a determination of entitlement to service connection is made based only upon the evidence of record at the time of the Veteran's death, including VA treatment records dated prior to the Veteran's death that were constructively in VA's possession.  Here, the evidence of record prior to April 2005 showed treatment for metastasized stomach cancer, but there are simply no competent clinical records linking it to his presumed exposure to herbicides during service.  

The Board has considered the Veteran's contentions prior to his death that his stomach cancer with metastasis to the liver and esophagus was caused by exposure to herbicides during service in Vietnam.  In that regard, the Board acknowledges that the Veteran can attest to observed physical symptoms, such as stomach problems.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board, however, finds the Veteran's attempts to link his metastasized stomach cancer to herbicide exposure while serving in Vietnam extremely problematic given the absence of a continuity of stomach or gastrointestinal problems from service (the Veteran was diagnosed as having stomach cancer 30 years following service), and the extremely complex medical nature of a cancer diagnosis.  

In summary, there is no objective evidence of metastasized stomach cancer during service or for approximately 30 years after service.  Additionally, the most competent evidence of record at the time of the Veteran's death (private treatment) did not note any link between the Veteran's cancer and his presumed exposure to Agent Orange.  The Veteran has not alleged continuity of symptomatology from service and his opinions otherwise linking any metastasized stomach cancer to service are afforded significantly less probative weight than the medical evidence of record.  

The Board is sympathetic to the Veteran's assertions prior to his death, but the evidence of record at that time show no competent and credible link between the metastatic stomach cancer and his military service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

PTSD

The Veteran originally contended that he had PTSD secondary to stressors during his military service.  He stated that for years he had problems with nightmares, depression, anger outbursts, and anxiety.  He attributed it to his three tours in the Republic of Vietnam, and indicated he just handled it on his own.  

The Veteran's treatment records show no treatment for or complaints related to his mental health.  In his September 1955 enlistment report of medical history, he reported a history of nervous trouble, but there was no description of the same.  During the multiple physicals/medical examinations during service, he denied any psychiatric complaints.

Following service, the Veteran was not treated for any psychiatric problems.  The private and VA treatment records are silent for any psychiatric complaints other than one notation in November 2001 of the Veteran experiencing  "stress."  In a June 2002 private treatment record, the Veteran specifically denied depression, anxiety, substance abuse, or suicide attempts.  

Upon careful review of the evidence of record, the Board finds that the Veteran, prior to his death, was not entitled to service connection for an acquired psychiatric disability, to include PTSD.

The crucial inquiry here is whether the Veteran had established an in-service stressor and a medical link between the in-service stressor and the Veteran's claimed PTSD, and whether any currently diagnosed psychiatric disability is attributable to his period of active duty.  The Board concludes that he has not.  Even assuming participation in combat, the preponderance of the evidence is against a finding that the Veteran had an acquired psychiatric disorder, including PTSD following service. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative evidence, the private and VA treatment records, show no treatment for psychiatric symptoms.  Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have PTSD, and there may be no service connection for the claimed disability.

The Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons, supra.  As noted above and based on the evidence of record at the time of the Veteran's death, he had not been diagnosed with any psychiatric disorder.  

The Board acknowledges that the Veteran was competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for a diagnosed psychiatric disorder or is related to a current psychiatric disorder, the Board places far greater weight on the lack of any treatment for or complaints related to PTSD or any other acquired psychiatric disorder since service.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD or a medical opinion regarding the etiology of any psychiatric disorder.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

Although the Veteran was competent to report what he has experienced, he was not competent to diagnose PTSD or ascertain the etiology of any psychiatric symptoms, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  

As there is no competent evidence showing a current psychiatric disorder, including PTSD, the Board finds that the preponderance of the evidence is against granting service connection for any psychiatric disorder for accrued benefit purposes.

In short, although there is some indication that the Veteran participated in combat, the post-service lay and medical evidence prior to the filing of service connection for PTSD strongly disprove the existence of a psychiatric disability prior to the Veteran's death.  Accordingly, the claim is denied as the preponderance of the evidence is against a finding that the Veteran had PTSD, or other psychiatric disability, as a consequence of trauma during service.  There is no benefit of the doubt that could be resolved in favor of the appellant.  See Gilbert, Ortiz, supra.  

Hypertension 

Prior to his death, there is no question that the Veteran was diagnosed as having hypertension and treated for it for many years.  He was in receipt of service connection for diabetes mellitus.  He contended that his service-connected diabetes mellitus either caused or chronically worsened his hypertension.  

The Veteran's STRs are devoid for any treatment for or diagnosis related to elevated blood pressure or hypertension.  Following service, the Veteran was treated for hypertension in the mid-1980s wherein his treating physician indicated he has had a history of hypertension, but no date of onset was given.  During the same time frame, treatment for diabetes mellitus was noted.  The Veteran was treated for both diabetes mellitus and hypertension up until the date of his death.  

Prior to April 2005, there is no competent or credible opinion directly linking the Veteran's hypertension to his military service or as secondary to a service-connected disability.  In that regard, the Board notes that the Veteran has not claimed that he experienced hypertension while on active duty.  

Prior to his death, the Veteran's primary argument was that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  The Board notes that the Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  Washington at 368.  Generally, however, he is not competent to diagnose a medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Veteran's statements attempting to link his hypertension to his diabetes mellitus are not competent, as the question of whether this physical disability was caused secondary to another condition is a complex medical question which requires specialized medical knowledge that the Veteran has not been shown to have.  See Jandreau, 492 F.3d at 1377 (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board is aware that there is a May 2013 VHA opinion of record in which a VA specialist found that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  This positive opinion, however, cannot be considered for accrued benefits purposes as it was not of record prior to the Veteran's death in April 2005.  

In summary, the probative medical evidence reflects that the Veteran's hypertension less likely had its onset during service or was caused or aggravated by his service-connected diabetes mellitus.  The Veteran's service treatment records show no hypertension in service.  Prior to his death, no medical professional has ever attributed the Veteran's hypertension to his military service or other service connected disability, nor was the Veteran competent to make such a link.  Based on the foregoing, service connection on a presumptive, direct, or secondary basis is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for hypertension for accrued benefit purposes must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); See Gilbert, Ortiz, supra.  

TDIU

Prior to his death, the Veteran sought a total disability rating based upon individual unemployability.  

At the time of his death, he was in receipt of service connection for chronic obstructive pulmonary disease (COPD), rated at 60 percent disabling; and diabetes mellitus, rated as 20 percent disabling.  His combined rating was 70 percent.  Therefore, the Veteran's service-connected disabilities met the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a).  

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment prior to his death.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.  

In his application for a TDIU, the Veteran indicated that he last worked full-time in July 2002.  He indicated that his COPD and stomach cancer prevented him from securing and following any substantially gainful occupation.  He specifically noted that his COPD became so severe that he had to retire from his job in 2002 and his recently diagnosed stomach cancer impacted his ability to work.  

Having carefully reviewed the medical evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran was precluded from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.

In reaching that conclusion the Board notes that there is no competent evidence of record showing that the Veteran's COPD and diabetes mellitus prevented him from obtaining and maintaining substantially gainful employment.  As noted above, the medical evidence of record shows no finding of the Veteran's unemployability due to his service-connected COPD and diabetes mellitus.  The Board appreciates the Veteran's contentions that he was unemployable due to his service-connected COPD and nonservice-connected stomach cancer.  Although the Board is competent to report difficulties with working due to his COPD, he is not competent to report the impact of his COPD on his employability.  Here, the overwhelming medical evidence of record does not show that the Veteran was unemployable solely due to his service-connected disabilities prior to his death in April 2005.  

The Board acknowledges the argument submitted by the appellant's representative in an October 2012 brief.  The representative asserted that the evidence shows that the Veteran was last employed in July 2002 and he met the schedular threshold for a TDIU at that time.  The representative cited Bowling v. Principi, 15 Vet. App. 1 (2001), for the proposition that VA needs affirmative evidence that the Veteran is not unemployable before it can deny a TDIU claim.  Although the Board appreciates this argument, the facts in Bowling differ from this claim inasmuch as the holding in Bowling was with respect to extraschedular consideration for a TDIU under 38 C.F.R. § 4.16(b).  As noted above, the Veteran met the schedular rating threshold under 38 C.F.R. § 4.16(a) with respect to a TDIU, and extraschedular consideration under 38 C.F.R. § 4.16(b) was unnecessary.  

Finally, the Board is not relying on the absence of evidence to deny the TDIU claim for accrued benefit purposes.  Even assuming the Veteran was unemployable at the time of his claim for a TDIU, the evidence of record does not show that he was unemployable due to his service-connected alone.  Moreover, in his claim, and subsequent statements to VA, he highlighted his nonservice-connected treatment for his stomach cancer.  Nevertheless, the Board is bound to address only the evidence of record at the time of the Veteran's death (and the VA treatment records dated prior to the Veteran's death) in adjudicating his TDIU claim.  Although there is some evidence in the form of the Veteran's contentions that he was unemployable due to his service-connected COPD, the Board finds that he was not competent to make such a determination.  As such, the preponderance of the evidence does not show that prior to the Veteran's death he was unable to secure and maintain substantially gainful employment.  

In closing, the Board does not doubt that the Veteran's service-connected disabilities had some impact on his employability prior to his death.  However, the 70 percent schedular evaluation in effect at the time of his death recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities were of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); See Gilbert, Ortiz, supra.  

SMC

Prior to his death, the Veteran had filed for special monthly compensation benefits based on the need for regular aid and attendance of another.  

In this case, the Veteran was neither blind nor bedridden, nor confined to a nursing home prior to his death.  The evidence of record at the time of his death did not show the anatomical loss or the loss of use of either foot, one hand and one foot, nor was he shown to be blind.  Hence, in order for him to have met the regulatory criteria for aid and attendance, the evidence must demonstrate that the Veteran was so helpless as to need or require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).

It is not required that all of the factors enumerated in 38 C.F.R. § 3.352(a) be found to exist.  The particular personal function which the Veteran is unable to perform should be considered in connection with his condition as a whole.  Moreover, the evidence must establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see VAOPGCPREC 21-94.

The Board initially notes that the Veteran does not meet the criteria for special monthly compensation at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.  Again, the Veteran's service-connected disabilities at the time of his death include COPD, rated as 60 percent disabling, and diabetes mellitus, rated as 20 percent disabling.  Moreover, he was not in receipt of a TDIU.  

Additionally, the evidence of record does not reveal anatomical loss or loss of use of both feet or of one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or the Veteran being permanently bedridden prior to his death.  Consequently, the criteria for SMC based on aid and attendance and housebound status are not met.

The clinical records from the appeal period prior to the Veteran's death do not show that the Veteran's overall level of functioning rendered him in the need of the regular aid and attendance of another, nor did they reflect that he was housebound due to his service-connected COPD and diabetes mellitus.  In his December 2004 claim for aid and attendance, the Veteran indicated that following his stomach cancer diagnosis, he had some upcoming major surgeries with some long term care and he will be confined to his home after the surgeries.  He did not, however, allege that his service-connected diabetes mellitus and COPD caused him to be housebound or in need of the regular aid and attendance of another.  And, noted above, service connection for metastatic stomach cancer for accrued benefit purposes is denied.  

Although the Board does not doubt that the Veteran suffered significant impairment due to his service-connected disabilities, the medical evidence does not establish that his service-connected disabilities rendered him unable to attend to the needs of daily living without the regular aid and assistance of another person prior to his death.  Accordingly, the Board concludes that the requirements for special monthly compensation based upon the need for regular aid and attendance of another person have not been met. 

Therefore, the Board finds that entitlement to service connection for aid and attendance or housebound benefits for accrued benefit purposes must be denied.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert, supra.  Accordingly, the claim must be denied. 


ORDER

Service connection for metastasized stomach cancer, including metastasis to the esophagus and liver, for accrued benefit purposes is denied.  

Service connection for an acquired psychiatric disorder, including PTSD, for accrued benefit purposes is denied.

Service connection for hypertension for accrued benefit purposes is denied.  

Entitlement to a TDIU for accrued benefit purposes is denied.

Entitlement to SMC for aid and attendance for accrued benefit purposes is denied.  


REMAND

Although the Board regrets any further delay, a remand is necessary so that additional development may be conducted on remand. 

The Federal Circuit has provided that 38 U.S.C.A. § 5103A(a), and not (d), applies to dependency and indemnity compensation (DIC) claims.  Section 5103A(a) indicates that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Section 5103A(a) "only excuses . . . VA from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (quoting 38 U.S.C.A. § 5103A(a) ) (citations omitted).  After carefully considering the evidence of record, the Board finds that an additional VA medical opinion is needed to ascertain the relationship, if any, between the Veteran's death and his service.

Although the Board requested opinions from VA specialists regarding the etiology of the Veteran's metastasized stomach cancer and hypertension, there was no opinion obtained with respect to the ultimate question in this case-whether the Veteran's service-connected disabilities contributed substantially or materially to cause his death.  

Indeed, the death certificate noted that the immediate cause of death was metastatic stomach cancer, but the appellant has essentially testified that the Veteran's service-connected disabilities contributed to his death and/or worsened his stomach cancer.  The Board finds that an opinion in this case is "necessary to substantiate the claimant's claim for a benefit" under 38 U.S.C.A. § 5103A(a)  and DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Ultimately, the Board finds that there is insufficient medical evidence of record, and the appellant's claim should be remanded to obtain an opinion as to whether the Veteran's service-connected disabilities may have contributed substantially or materially to cause his death, or aggravated his stomach cancer beyond its natural progression, thus, contributing to his demise.  

Accordingly, the case is REMANDED for the following action:

1.  Provide a copy of the claims file, including any relevant evidence in electronic format, to a qualified medical professional for an opinion regarding the impact of the Veteran's service-connected disabilities on the cause of  his death.  The VA examiner is specifically requested to provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD and diabetes mellitus caused or, if not a direct cause, otherwise contributed substantially or materially to cause his death.  

(b)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities caused or aggravated his metastatic stomach cancer beyond its natural progression.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


